Citation Nr: 1014950	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating for posttraumatic stress 
disorder higher than 50 percent.

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1967 to March 1969.  The appellant is a combat Veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew his request for a Board hearing.

In an August 2008 rating decision, the RO denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The Veteran did not appeal this 
decision.  Based on the grant of a 70 percent rating for 
posttraumatic stress disorder, by way of the instant 
decision, the service-connected disabilities now meet the 
schedular criteria for consideration of a TDIU under 
38 C.F.R. § 4.16(a).  Therefore, the Board finds that the 
issue of entitlement to this benefit is raised again in the 
record and refers the issue to the AOJ for appropriate 
action.


FINDING OF FACT

During the appeal period, posttraumatic stress disorder has 
been manifested by a disability picture that more nearly 
approximates occupational and social impairment with 
deficiencies in most area, such as work, family relations, 
judgment, thinking, or mood under the General Rating Formula 
for Mental Disorders, including the symptoms associated with 
the diagnosis of posttraumatic stress disorder under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
which is referred to in 38 C.F.R. § 4.130 (rating mental 
disorders), but not covered in the rating criteria.




CONCLUSION OF LAW

During the appeal period, the criteria for an initial rating 
of 70 percent for posttraumatic stress disorder have been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2009); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696, (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 
5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim for an initial higher rating, the RO provided 
pre-adjudication VCAA notice on the underlying claim of 
service connection for posttraumatic stress disorder.  Where, 
as here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating, following the initial grant of service 
connection for posttraumatic stress disorder.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Veteran was afforded VA contract examinations in June 
2007 and February 2008.



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a September 2007 rating decision, the RO granted service 
connection for posttraumatic stress disorder, assigning a 50 
percent rating.  The Veteran disagreed with this rating, 
contending that his disability warranted a 100 percent 
rating.  Review of the record discloses that his last 
employment was in 2006, prior to the claim for service 
connection.  In his notice of disagreement, the Veteran wrote 
that the disability had caused him to be completely 
unemployable, and that at anytime he could have unprovoked 
anger with thoughts of violence.  He also wrote that he did 
not have friends.  In his substantive appeal, the Veteran 
asserted that his disability warranted a 100 percent rating, 
detailing his symptoms, to include inappropriate angry 
behavior.  

The Veteran has undergone two VA contract psychiatric 
examinations, conducted by the same examiner.  The initial 
examination was completed in June 2007.  The examiner 
detailed that the Veteran was tearful, sobbing, and crying 
prior to and during the interview.  The Veteran reported that 
he continued to have memories and flashbacks of combat in 
Vietnam.  He was nervous if the doorbell rang.  

The disability caused trouble sleeping.  The Veteran reported 
having a lot of anger, depression and anxiety.  The examiner 
indicated that the Veteran's symptoms included becoming 
irritable with outbursts of anger and that he had an 
exaggerated startle response.



Orientation was normal, and his appearance and hygiene were 
appropriate.  Mental status examination revealed that panic 
attacks, delusions, hallucinations, and ritualistic obsession 
were absent.  Thought processes were abnormal, however.  
Although judgment was intact, abstract thinking was absent.  
The Veteran's memory was mildly to moderately abnormal, with 
the examiner detailing that the Veteran had difficulty with 
the retention of highly learned materials and remembering to 
complete tasks.  The Veteran did not have suicidal or 
homicidal ideation.  Diagnosis was posttraumatic stress 
disorder, and the examiner found that the Veteran has a GAF 
score of 50-55.  When detailing that the Veteran met each of 
the criteria for posttraumatic stress disorder, the Veteran 
wrote under Criteria F that the Veteran no longer socialized 
and stayed at home most of the time, avoiding people.  
Regarding the Veteran's occupational functioning, the 
examiner wrote that the Veteran last worked the previous 
year.  The Veteran had problems working, the examiner 
explained, due to decreased concentration and an inability to 
focus.  

The examiner concluded that the psychiatric symptoms were 
mild to moderate, with the Veteran having difficulty 
establishing and maintaining work and social relationships 
and decrease in work efficiency, especially during periods of 
significant stress.  The examiner wrote that the Veteran had 
no difficulty understanding simple commands, but had some 
difficulty with complex (two to three-step) commands.  The 
examiner also found that the Veteran was not a danger to 
himself or other people.

The Veteran underwent the second VA contract psychiatric 
examination in February 2008.  The Veteran reported that his 
psychiatric symptoms were getting worse.  The examiner wrote 
that the Veteran was crying before the interview started.  

The examiner wrote that the Veteran was still having dreams 
and nightmares about Vietnam, with the Veteran having an 
exaggerated startle response and hypervigilance, 
suspiciousness, depression, anxiety and agitation.

The Veteran reported, in essence, that he had a poor 
relationship with his wife, and that they slept in separate 
rooms.  The Veteran did not attend social functions or family 
gathers.

Mental status examination revealed that orientation, 
appearance and hygiene were normal, but behavior was not 
appropriate.  The Veteran was observed to be agitated and 
angry.  Communication and speech was normal and there were no 
panic attacks.  Delusions, hallucinations, and ritualistic 
obsession were absent.  Thought processes, however, were 
abnormal.  While judgment was intact, abstract thinking was 
absent.  Memory was again noted to be mildly to moderately 
abnormal, with continued difficultly with retention of highly 
learned materials and with him forgetting to complete tasks.  
There continued to be no suicidal or homicidal ideation.  

The examiner assigned a lower GAF score than in the initial 
examination; the assigned GAF was now 45-48.  Under Criteria 
F, the examiner wrote that the Veteran no longer socialized 
and stayed at home most of the time, avoiding people.  
Regarding occupational functioning, the examiner now found 
that the Veteran had not been able to work due to decreased 
concentration and an ability to focus.

The claims file also contains VA treatment records dated 
between March 2007 and October 2009 that document psychiatric 
symptoms.  These treatment documents records GAF scores 
ranging from 40 to 60.  These records document, essentially, 
the same symptoms as recorded in the VA contract psychiatric 
examinations.  In a July 2008 record, a clinician recorded 
that the Veteran only had left his house a couple of time 
since his last visit and had no "future outlook," staying 
at home "doing nothing."  The Veteran had thoughts of 
wanting to die, but did not want to kill or hurt himself.  In 
an October 2008 record, the disability is referred to as 
severe.



Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A rating is assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).



Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)), pertaining to the 
diagnosis of posttraumatic stress disorder.

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 70 percent, are occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The criteria for the next higher rating, 100 percent, are 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).



The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A score in 
the range of 31 to 40 represents some impairment in reality 
testing or communication, for example, speech is at times 
illogical, obscure, or irrelevant; or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood, for example, depressed manner, avoids 
friends, neglects family, and is unable to work.  A GAF score 
in the range of 41 to 50 reflects serious symptoms, suicidal 
ideation or severe obsessional rituals, or any other serious 
impairment in social or occupational functioning.  A GAF 
score of 51 to 60 indicates that the examinee has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.

Analysis

The record shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula 
for Mental Disorders, Diagnostic Code 9411, and symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV, which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders), but not covered in the 
rating criteria.  All of the Veteran's symptoms are 
considered in the analysis.

The VA treatment records and VA contract psychiatric 
examinations document fairly consistent symptoms, although 
there is variance in the GAF scores recorded and the final 
assessment of the severity of the posttraumatic stress 
disorder (from mild to moderate to severe).  



Throughout the appeal period, however, the Veteran has been 
noted to experience sleep disturbance, nightmares, memory 
problems, irritability, severe anxiety, and anger control 
problems.  The Veteran has been noted to have very limited 
social contacts and to have difficulties in the relationship 
with his wife.  The Veteran has also been reported to have 
occupational impairment, with the Veteran's last employment 
occurring before the pendency of this appeal.  

The level of occupational and social impairment results in 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood, due to symptoms such as impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  Resolving all reasonable doubt in 
the Veteran's favor, since the effective date of service 
connection, the effect of posttraumatic stress disorder more 
nearly approximates the criteria for a 70 percent rating.

Although the Veteran has significant occupational and social 
impairment, the record does not establish the disability is 
manifested by any of the following symptoms listed under the 
General Rating Formula as symptoms of total occupational and 
social impairment:  gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  And 
the symptoms attributable to posttraumatic stress under DSM-
IV are not the equivalent to total occupational and social 
impairment under the General Rating Formula at any time 
during the appeal period.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
higher rating for additional or more severe symptoms, which 
have not been shown.  For this reason, the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).  As noted in the Introduction, the Board 
refers, however, the issue of entitlement to total disability 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
to the AOJ for consideration.


ORDER

During the entire appeal period, an initial rating of 70 
percent for posttraumatic stress disorder is granted, subject 
to the law and regulations that govern the award of monetary 
benefits.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


